Citation Nr: 1032143	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  05-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Alan Nelson II, General Attorney


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision which awarded the 
Veteran service connection, with a noncompensable initial rating, 
for bilateral hearing loss.  The Veteran subsequently initiated 
and perfected an appeal of this initial rating determination.  In 
March 2008, the Veteran testified before the undersigned Veterans 
Law Judge, seated at the RO; the transcript is of record.  This 
matter was previously before the Board in October 2008, when it 
was remanded for further development.

Regrettably, even though it will result in additional delay in 
adjudicating this appeal, the Board must again remand the issue 
of entitlement to a compensable initial rating for bilateral 
hearing loss to the RO via the Appeals Management Center (AMC) in 
Washington, DC, as the January 2009 VA audiological examination 
is inadequate for rating purposes.   


REMAND

The Board, in its October 2008 remand order, directed that the 
Veteran should be afforded a VA audiological examination to 
determine the severity of his service-connected bilateral hearing 
loss.  The Board also asked the VA examiner to review a February 
2008 private audiological examination report and, if possible, 
convert the graphical findings to a numerical format.  

Based upon the Board's October 2008 remand order, the Veteran was 
afforded a VA audiological examination in January 2009.  The VA 
examiner indicated that puretone threshold testing could not be 
conducted for the right ear at this examination, but gave no 
explanation as to why testing could not be conducted.  Thus, this 
examination report is not adequate for rating purposes.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009) (The Secretary 
must ensure that any medical opinion, including one that states 
no conclusion can be reached without resorting to speculation, is 
based on sufficient facts or data).  Where the record does not 
adequately reveal the current state of the claimant's disability, 
the fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  38 U.S.C.A. 
§ 5103A (West 2002); Suttman v. Brown, 5 Vet. App. 127, 138 
(1993).

The January 2009 VA examination report also does not indicate 
that the February 2008 private audiological examination report 
was reviewed by the VA examiner, as requested in the Board's 
remand.  The private examination report is in the form of an 
audiological graph.  While the Board can observe these results, 
it is unable to interpret the graph with enough precision to 
properly evaluate the Veteran's hearing loss under 38 C.F.R. 
§ 4.85.  

Because the requested VA audiological examination is inadequate 
for rating purposes and the VA examiner did not review the 
February 2008 private audiological examination report as directed 
by the Board, the case must be REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination to determine the 
severity of his service-connected bilateral 
hearing loss.  The claims folder should be 
made available to the examiner for review of 
the pertinent evidence before the 
examination, including the January 2009 VA 
examination and the February 2008 private 
examination.  The examiner should obtain the 
Veteran's auditory thresholds, for both 
ears, at frequencies of 1000, 2000, 3000, 
and 4000 Hertz, as well as speech recognition 
scores based on the Maryland CNC tests.  If 
testing cannot be performed for one or more 
ears, the examiner should clearly explain why 
in the examination report.  The examiner is 
requested to comment on the graphical 
findings in the February 2008 private 
audiological examination report, and, if 
possible, convert the graphical findings in 
the to a numerical format.  If this cannot be 
done, the examiner should clearly indicate 
why.  The basis for all medical opinions 
expressed should be noted for the record.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, the RO should adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record is 
returned to the Board for review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

